DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 15 May 2022 has been entered.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 10, in the reply filed on 15 May 2022 is acknowledged.  The traversal is on the ground(s) that the claims contain the common technical feature, as amended, wherein the difference between the fictive temperatures of the first and second glass layers is no more than 30°C.  This is not found persuasive because, per Applicant’s amendments to the claims submitted 15 May 2022, (1) claim 11 does not require any particular range for the difference in fictive temperatures as required for claim 1 and (2) the particular method steps of claim 11 are not required in claim 1.  Accordingly, such differences in these claims cannot be considered part of the shared technical feature of claims 1 and 11.  Thus, claims 1 and 11 lack unity of invention a priori.  Claim 16, due to its dependence on claim 11 and thus having similar technical features, is grouped with claim 11 and similarly lacks unity of invention a priori with claim 1.
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 11 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 15 May 2022.

Claim Interpretation
Claim 1 recites first and second glass layers as having a fictive temperature (ll. 2 – 5 of the claim).  The instant specification states the following regarding fictive temperature:
In a glass, due to the random order of the molecules, the bonds are all different.  The10 bond strength is a function of the stress on the bonds and temperature.  In a glass, as the material is heated, it reaches a point where the bonds just begin to break, and the glass starts to soften.  As the temperature is increased, more of the bonds continue to break and the glass becomes softer until the glass reaches its melting point where is it considered a liquid.  This range of temperatures where the glass transitions from a15 liquid to a solid is known as the glass transition range.  The center of this glass transition range is the glass fictive temperature, Tf.  It can also be described as the temperature at which the enthalpy curves of the solid and the "liquid" glass cross-over.

See p. 7, ll. 9 – 17.
	Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) (meaning of words used in a claim is not construed in a “lexicographic vacuum, but in the context of the specification and drawings”).  MPEP § 2111.01, IV, A.  The highlighted passage above in the instant specification therefore controls the scope of claim 1 and its dependents.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, claim 1 is directed to (portions of emphasis underlined by the examiner):
“A bent laminated glass, comprising: 
a first glass layer comprised of a first glass composition having a fictive temperature; and 
a second glass layer comprised of a second glass composition having a fictive temperature T2; 
wherein the first glass composition is different from the second glass composition; 
wherein the difference between the fictive temperature of the first glass layer and T2 is no more than 30° C.”

Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art.  However, the best source for determining the meaning of a claim term is the specification – the greatest clarity is obtained when the specification serves as a glossary for the claim terms.  The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.  In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004) (Ordinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.  Thus, "heating the resulting batter-coated dough to a temperature in the range of about 400oF to 850oF" required heating the dough, rather than the air inside an oven, to the specified temperature.).  See MPEP § 2111.01, I.
	In the case of claim 1, the difference of the fictive temperatures is assessed for a “finished” bent laminated glass.
	Examples 1 – 3 in the instant specification describe embodiments wherein a fictive temperature for an outer glass layer is shifted up to the fictive temperature for an inner glass layer prior to bending and assembly of the bent laminated glass (e.g. p. 10, l. 22, to p. 11, l. 27) and thus the bent laminated glasses in these Examples have a difference in fictive temperature of 0°C between the glass layers.  As such, none of the disclosed examples in the instant specification provide context for differences up to and including 30 °C.
	Furthermore, while the instant specification generally relates to bent laminated glasses wherein the fictive temperature of one glass layer is shifted closer to that of the other glass layer (e.g. p. 5, ll. 14 – 16), the instant specification provides no explicit or implicit description of a maximum difference in the fictive temperature, including the claimed maximum of 30° C.
	Accordingly, claim 1 fails to comply with the written description requirement.
	Regarding claims 2 – 10, each of claims 2 – 10 depends, directly or indirectly, on claim 1.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claims 2 – 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as claim 1.
	Regarding claim 2, claim 2 requires a second glass layer having a fictive temperature T2 shifted from a temperature T3.  The examiner observes the instant specification does not mention or define T3.  Accordingly, claim 2 fails to comply with the written description requirement.
	Regarding claim 4, claim 4 recites “the difference between the fictive temperature of the first glass layer and T2 is not more than 20° C”.  Claim 4 fails to comply with the written description requirement for the same reasons as discussed for a similar range in claim 1, as discussed above.
	Regarding claim 7, claim 7 depends directly on claim 2.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for at least the same reasons as claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783